DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 05/20/2022.
	Claims 1-20 are pending and examined.

Per claim 10, applicant is advised to amend claim to use the term “natively compiled application” instead of the term “native application”, so claim 10 is consistent with claims 1 and 9.

	Per claim 15, applicant is advised to amend claim to use the term “natively compiled application” instead of the term “native application”, so claim 15 is consistent with claims 1 and 9.

Response to Arguments
Applicant’s arguments filed on 05/20/2022 have been fully considered but they are not persuasive.
	Applicant first argued that Bogle does not teach the claim limitation of “receiving a command to perform debugging on bytecode”. Applicant stated “what seems to be disclosed by Bogle is an IDE with a debugging environment where there is mapping between source code and object code, however there is no mention of what is being debugged or of “receiving a command to perform debugging on bytecode”. The paragraph only mentions a mapping structure between two versions of code. Furthermore this paragraph is a problem statement paragraph that describes limitations in technologies and is irrelevant to the solution proposed by Bogle”. The examiner respectfully disagrees. Bogle (Fig. 5, claims 7 and 10-11) discloses providing an active debugging environment that receives user commands to perform debugging operations on an application, the application is a mixed language application containing both compiled programming language code and interpreted programming language code; “establishing a language engine component for each unique programming language (i.e. both compiled programming language code and interpreted programming language code) associated with said multiple programming languages, said language engine component includes details of programming language specific mapping and debugging features”; Bogle further explained that (paragraph [0008]) “an interpreted programming language is a run-time bytecode” and “Java programming language is included in the category of interpreted programming languages for purposes of this document”. Thus, it is implied in Bogle, the debugging environment receives user commands to debug an application containing both compiled programming language code and interpreted programming language code, and the interpreted programming language code can be Java bytecode. Therefore, the examiner believes Bogle suggests “receiving a command to perform debugging on bytecode”.
Applicant then argued “Bogle generally describes an IDE debugging environment that is capable of facilitating run-time debugging even if a mixture of compiled and interpreted programming languages exist within the application being debugged (Bogle at [0014]). Bogle at [0018] discusses “a language neutral debugging environment, generating a virtual application that includes the multiple compiled and interpretive programming language statements ...” but does not disclose that the debugger client includes a bytecode compiled from source code, and further, that any native application is also compiled from the same source code. Paragraphs [0007] and [0008] of Bogle discuss differences between interpreted and compiled languages but go no further in teaching any of the limitations claimed”. The examiner respectfully disagrees. Bogle (Fig. 5, claims 7 and 10-11, paragraph [0008]) discloses providing an active debugging environment that receives user commands to perform debugging operations on an application, the application is a mixed language application containing both compiled programming language code (natively compiled application) and interpreted programming language code (bytecode); the compiled programming language code is compiled from a source code; the interpreted language application code can be Java bytecode compiled from Java source code. Thus, Bogle suggests debugging compiled programming language code (natively compiled application) and interpreted programming language code (bytecode), both are compiled from the same source code (the source code of the application; though not necessarily the same portion of the source code, as you can have the source code of the mixed language application having two different portions, one portion for compilation into compiled programming language code (natively compiled application) and one portion for compilation into interpreted programming language code (bytecode)). Therefore, the examiner believes Bogle suggests debugging a natively compiled application, wherein both the bytecode and the natively compiled application are compiled from the same source code.
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanec et al.  (US PGPUB 2016/0246700), hereinafter Pechanec, in view of Bogle et al. (US PGPUB 2001/0005852) hereinafter Bogle, in view of Pugh et al. (US PGPUB 2005/0010678) hereinafter Pugh.

Per claim 1, Pechanec discloses “a system, comprising: a memory; and a processor in communication with the memory, wherein the processor is configured to perform” (paragraph [0004]); “receiving at the emulation layer, a command to perform debugging on bytecode compiled from source code; decoding the command to retrieve a parameter and a reference to the natively compiled application; mapping the command to a native debugger command; and invoking a native debugger to execute the natively compiled application using the native debugger command and the parameter as inputs” (Fig. 2; paragraphs [0004][0016][0021]-[0023]; a distributed debugging system; receiving a debugging command at a meta-debugger; the meta-debugger comprises a plurality of native debuggers, including JAVA debugger, C debugger; a person skilled in the art would recognize a Java application is bytecode compiled from source code (this is also evidenced in Bogle, paragraph [0008]); thus, the meta-debugger can receive a command to perform debugging on a Java bytecode program; the native debugger interface module (emulation layer) converts the debugging command from one language to another language (a native debugging command), the command can be setting a breakpoint at a specified line or getting a particular variable information, or content of memory during execution (i.e. the command is associated with parameters and references mapped to the natively compiled application being debugged); the native debugger executes the natively compilated application being debugged, and based on the converted debug command, reports back the content of memory during execution).
Pechanec does not explicitly teach “an IDE that is configured to develop and debug programs in an interpreted programming language”, “receiving a command to perform debugging on bytecode compiled from source code of a natively compiled application” and “wherein both the bytecode and the natively compiled application are compiled from the same source code”. However, Bogle suggests the above (paragraph [0062][0070]; providing an IDE to develop and debug program in an interpreted programming language such as Java; Fig. 5; claims 7, 10-11; paragraphs [0007][0008][0014][0018]; via a user interface, receiving user commands to debug an application (a natively compiled application) that contains both natively compiled portion and bytecode portion; both the bytecode portion and the compiled portion are compiled from the same application’s source code). Both Pechanec and Bogle are the same field of program development and debugging using an IDE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec and Bogle to allow the meta-debugger (which comprises a pluralities of native debuggers) in Pechanec to debug an application that is comprised of different code portions (natively compiled code and bytecode compiled from the same application source code), this facilitates users to develop and debug these mixed language applications.
While Pechanec discloses a distributed debugging system where the components are connected in a network, Pechanec does not explicitly disclose “receiving a connection request at an emulation layer from an integrated development environment (IDE); connecting, via a socket connection, the emulation layer with the IDE”. However, Pugh suggests the above (paragraphs [0008][0050][0056][0057]; a distributed debugging system, wherein a debug client is an integrated development environment (IDE) debugger, and the debug client connects and sends requests to another debug component on a network via a socket connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Bogle and Pugh to connect an IDE debug client to Pechanec’s distributed debug system via a socket connection, which is commonly practiced and supported in the field of computer communication.

Per claim 3, Pechanec further suggests “wherein the command is a request for a break point at a location specified by the parameter” (paragraphs [0022][0029]; set a breakpoint at a specific location).

Per claim 4, Pechanec further suggests “wherein the command is a request for data at a location specified by the parameter” (paragraph [0023]; request memory content at a specific location).

Per claim 5, Pechanec further suggests “decoding comprises converting the parameter from a first language to a second language” (paragraph [0022]; converting a debug command to a command compatible with a native debugger).

Per claim 6, Pechanec does not explicitly teach “wherein the first language is bytecode” However, Pechanec suggests (paragraphs [0014][0022]; a distributed debugging system, wherein one service may invoke another service, various debuggers include a Java debugger (which can execute Java bytecode); therefore, it would have been obvious that a command from a debug client (Java bytecode debugger) is converted to another command that is compatible to another native debugger, because of popularity of Java bytecode programs and Java bytecode debuggers). Bogle further suggests the above (paragraphs [0008][0070]; IDE to debug Java bytecode).

Per claim 7, Bogle further suggests “wherein the second language is native CPU instructions” (paragraphs [0008][0070]; IDE to debug compiled code, which is a native machine code for a specific target platform). Pechanec further discloses the meta-debugger comprises a plurality of native debuggers.

Per claim 8, Pugh further suggests “the command is a debug wire protocol command” (paragraphs [0014][0028]; debugging using Java wire debug interface).

Claims 15 and 17-20 are rejected under similar rationales as claims 1, 3-6.

Claims 2, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanec, in view of Bogle, in view of Pugh, and in view of Konishi et al. (US PGPUB 2007/0168985) hereinafter Konishi.

Per claim 2, Pechanec does not explicitly teach “receiving a response from the native debugger; encoding the response from a debugger command from the second language to a corresponding debugger command from a first language; and sending, via the socket connection, the encoded response to the IDE”. However, Konishi suggests the above (Fig. 1; paragraph [0031]; application debugging on a network between a debug client and a debug host, the debug client sends commands to the debug host, a debug communication program (emulation layer) translates the debug commands into host compatible commands, then the debug communication program receives a response from the debug host, and translates the response into a compatible format for the debug client, and sends the translated response to the debug client via a network connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Bogle, Pugh and Konishi to incorporate a debug communication program to translate requests and responses from different debugging programs, to allow interoperability among the different debugging programs.

Per claim 14, Pechanec does not explicitly teach “the command is a debug wire protocol command”. But Pugh suggests “the command is a debug wire protocol command” (paragraphs [0014][0028]; debugging using Java wire debug interface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Pugh and Konishi to use Java wire debug interface in order to debug a Java program.

Claim 16 is rejected under similar rationales as claim 2.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanec, in view of Bogle, and in view of Konishi.
Per claim 9, Pechanec discloses “receiving at an emulation layer, a command to perform debugging on bytecode compiled from source code; converting the command from a first language to a native debugger command; executing the natively compiled application using the native debugger command as an input of a native debugger” (Fig. 2; paragraphs [0004][0016][0021]-[0023]; a distributed debugging system; receiving a debugging command at a meta-debugger; the meta-debugger comprises a plurality of native debuggers, including JAVA debugger, C debugger; a person skilled in the art would recognize a Java application is bytecode compiled from source code (this is also evidenced in Bogle, paragraph [0008]); thus, the meta-debugger can receive a command to perform debugging on a Java bytecode program; the native debugger interface module (emulation layer) converts the debugging command from one language to another language (a native debugging command), the command can be setting a breakpoint at a specified line or getting a particular variable information, or content of memory during execution (i.e. the command is associated with parameters and references mapped to the natively compiled application being debugged); the native debugger executes the natively compiled application being debugged, and based on the converted debug command, reports back the content of memory during execution).
Pechanec does not explicitly teach “receiving a command from an IDE to perform debugging on bytecode compiled from source code of a natively compiled application”, “the IDE that is configured to develop and debug programs in an interpreted programming language” and “wherein both the bytecode and the natively compiled application are compiled from the same source code”. However, Bogle suggests the above (paragraph [0062][0070]; providing an IDE to develop and debug program in an interpreted programming language such as Java; Fig. 5; claims 7, 10-11; paragraphs [0007][0008][0014][0018]; via a user interface, receiving user commands to debug an application (a natively compiled application) that contains both natively compiled portion and bytecode portion; both the bytecode portion and the compiled portion are compiled from the same application’s source code). Both Pechanec and Bogle are the same field of program development and debugging using an IDE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec and Bogle to allow the meta-debugger (which comprises a pluralities of native debuggers) in Pechanec to debug an application that is comprised of different code portions (natively compiled code and bytecode compiled from the same application source code), this facilitates users to develop and debug these mixed language applications.
While Pechanec discloses a distributed debugging system where the components are connected in a network, Pechanec does not explicitly teach “receiving a response from the native debugger; converting the response to the first language; and outputting the converted response”. However, Konishi suggests the above (Fig. 1; paragraph [0031]; application debugging on a network between a debug client and a debug host, the debug client sends commands to the debug host, a debug communication program (emulation layer) translates the debug commands into host compatible commands, then the debug communication program receives a response from the debug host, and translates the response into a compatible format for the debug client, and sends the translated response to the debug client via a network connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Bogle and Konishi to incorporate a debug communication program to translate requests and responses from different debugging programs, to allow interoperability among the different debugging programs.

Per claim 10, Pechanec further suggests “decoding the command to retrieve a parameter and a reference to the native application; and mapping the command to native debugger command” (Fig. 2; paragraphs [0016][0021]-[0023]; the native debugger interface module (emulation layer) converts the debugging command into a native debugging command, the command can be setting a breakpoint information at a specified line or getting a particular variable information, or content of memory during execution (i.e. the command is associated with parameters and references mapped to the native application being debugged)).

Per claim 11, Pechanec further suggests “wherein the command is a request for a break point at a location specified by the parameter” (paragraphs [0022][0029]; set a breakpoint at a specific location).

Per claim 12, Pechanec further suggests “wherein the command is a request for data at a location specified by the parameter” (paragraph [0023]; request memory content at a specific location).

Per claim 13, Pechanec does not explicitly teach “wherein the first language is bytecode” However, Pechanec suggests (paragraphs [0014][0022]; a distributed debugging system, wherein one service may invoke another service, various debuggers include a Java debugger (which can execute Java bytecode); therefore, it would have been obvious that a command from a debug client (Java bytecode debugger) is converted to another command that is compatible to another native debugger, because of popularity of Java bytecode programs and Java bytecode debuggers). Bogle further suggests the above (paragraphs [0008][0070]; IDE to debug Java bytecode).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193